UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2982



RICHARD DIRK SELLAND, LTJG,

                                              Plaintiff - Appellant,

          versus

WILLIAM J. PERRY, The Honorable Secretary of
Defense; JOHN H. DALTON, Secretary of the
Navy,

                                             Defendants - Appellees.

FAMILY RESEARCH COUNCIL,

                                                       Amicus Curiae.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Joseph H. Young, Senior District Judge.
(CA-95-1145-Y)

Submitted:   October 18, 1996             Decided:   November 7, 1996


Before HALL and LUTTIG, Circuit Judges, and BULLOCK, Chief United
States District Judge for the Middle District of North Carolina,
sitting by designation.


Affirmed by unpublished per curiam opinion.

Antonia B. Ianniello, Benjamin Reid Barnett, STEPTOE & JOHNSON,
Washington, D.C., for Appellant.     Frank W. Hunger, Assistant
Attorney General, Helen F. Fahey, United States Attorney, Anthony
J. Steinmeyer, Lowell V. Sturgill, Jr., Appellate Staff, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
Lcdr. Edward S. White, Office of the Judge Advocate General,
DEPARTMENT OF THE NAVY, Washington, D.C., for Appellees. Melissa
Wells-Petry, FAMILY RESEARCH COUNCIL, Washington, D.C., for Amicus
Curiae.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

        Lieutenant Richard Dirk Selland appeals an order of the
district court upholding his involuntary discharge from the United

States Navy on account of his acknowledged homosexuality.          He

argues that the statute1 and policy2 under which he was discharged

are unconstitutional.       We have recently held that they are not.

Thomasson v. Perry, 80 F.3d 915 (4th Cir.) (en banc), cert. denied,
65 U.S.L.W. 3033 (U.S. Oct. 21, 1996).           The judgment of the

district court is therefore affirmed.          We dispense with oral
argument because the dispositive issue has recently been decided

authoritatively. 3




        1
       Section 571 of the National Defense Authorization Act for
Fiscal Year 1994, codified at 10 U.S.C. § 654.
        2
            Department of Defense Directive 1332.20 (March 4, 1994).
    3
      The temporary injunction issued by the district court, which
prohibited Selland's discharge pending appeal, is dissolved
forthwith.
                                     2
    AFFIRMED




3